CTCL Statement on the Amistad Project

The Center for Tech and Civic Life (CTCL) has released the following statement regarding a
baseless challenge to CTCL’s COVID-19 Response Grant Program, which is offering funding
to election administrators in all 50 states for resources like personal protective equipment
and hazard pay for poll workers to ensure a safe and healthy election.


“This year, we’ve heard from countless election officials, from across the political spectrum,
who simply don’t have the funding they need to provide a safe, secure voting process for
their voters as a result of the COVID-19 pandemic. In this moment of need, we feel so
fortunate to be administering an open call grant program available to every local election
department in every state in the union to ensure that they have the staffing, training, and
equipment necessary so that this November every eligible voter can participate in a safe
and timely way and have their vote counted.”


“Since the launch of the CTCL COVID-19 Response Grant program open call, we’ve seen
requests from every corner of the U.S. All eligible Americans deserve to have their vote
count — regardless of political affiliation, whether they live in rural or urban communities,
or somewhere in between. Over 1,100 election administrators across the country agree
and have already applied for support. As a non-partisan organization backed by
Democrats, Republicans, and nonpartisan officials, we are confident that these frivolous
charges are without merit, and look forward to continuing this critical grant program in
these unprecedented times.”

Grants awarded in states where Project Amistad has filed frivolous litigation

Iowa

Michigan

Minnesota

                                                                                   Exhibit D

                                                                                                1
       Case 1:20-cv-01487-WCG Filed 10/09/20 Page 1 of 22 Document 14-4
Pennsylvania

Wisconsin


Note: All local election offices responsible for administering election activities covered by
the CTCL COVID-19 Response grant program are eligible to apply for grant funds. Every
eligible election department that is verified as legitimate will be approved for a grant. The
minimum CTCL COVID-19 Response Grant amount awarded is $5,000.


Local Election Jurisdiction                                 Jurisdiction Type    State

Iowa
Appanoose                                                   County               Iowa

Benton                                                      County               Iowa

Black Hawk                                                  County               Iowa

Boone                                                       County               Iowa

Bremer                                                      County               Iowa

Buchanan                                                    County               Iowa

Buena Vista                                                 County               Iowa

Butler                                                      County               Iowa

Calhoun                                                     County               Iowa

Carroll                                                     County               Iowa

Cedar                                                       County               Iowa

Cerro Gordo                                                 County               Iowa

Cherokee                                                    County               Iowa

Chickasaw                                                   County               Iowa

Clarke                                                      County               Iowa

Clay                                                        County               Iowa

Clayton                                                     County               Iowa

Clinton                                                     County               Iowa

Crawford                                                    County               Iowa

Decatur                                                     County               Iowa

Delaware                                                    County               Iowa


Updated: October 5, 2020                                                                    2
          Case 1:20-cv-01487-WCG Filed 10/09/20 Page 2 of 22 Document 14-4
Des Moines                                         County          Iowa

Dubuque                                            County          Iowa

Emmet                                              County          Iowa

Floyd                                              County          Iowa

Franklin                                           County          Iowa

Fremont                                            County          Iowa

Hamilton                                           County          Iowa

Hardin                                             County          Iowa

Harrison                                           County          Iowa

Humboldt                                           County          Iowa

Ida                                                County          Iowa

Iowa                                               County          Iowa

Jackson                                            County          Iowa

Jasper                                             County          Iowa

Jones                                              County          Iowa

Kossuth                                            County          Iowa

Lee                                                County          Iowa

Louisa                                             County          Iowa

Lyon                                               County          Iowa

Mills                                              County          Iowa

Monona                                             County          Iowa

Monrioe                                            County          Iowa

Montgomery                                         County          Iowa

Osceola                                            County          Iowa

Page                                               County          Iowa

Palo Alto                                          County          Iowa

Polk                                               County          Iowa

Plymouth                                           County          Iowa

Pocahontas                                         County          Iowa

Pottawattamie                                      County          Iowa

Poweshiek                                          County          Iowa


Updated: October 5, 2020                                                    3
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 3 of 22 Document 14-4
Ringgold                                           County          Iowa

Sac                                                County          Iowa

Scott                                              County          Iowa

Shelby                                             County          Iowa

Union                                              County          Iowa

Wapello                                            County          Iowa

Warren                                             County          Iowa

Webster                                            County          Iowa

Winnebago                                          County          Iowa

Woodbury                                           County          Iowa

Worth                                              County          Iowa

Wright                                             County          Iowa

Michigan
Ada Township                                       Township        Michigan

Adams Township                                     Township        Michigan

Addison Township                                   Township        Michigan

Adrian                                             City            Michigan

Adrian Charter                                     Township        Michigan

Albion                                             City            Michigan

Albion Township                                    Township        Michigan

Alcona                                             Township        Michigan

Alger                                              County          Michigan

Algoma Township                                    Township        Michigan

Allendale Charter Township                         Township        Michigan

Alma                                               City            Michigan

Almont                                             Township        Michigan

Ann Arbor                                          City            Michigan

Ann Arbor Charter Township                         Township        Michigan

Arcada Township                                    Township        Michigan

Argentine                                          Township        Michigan



Updated: October 5, 2020                                                      4
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 4 of 22 Document 14-4
Bainbridge Township                                Township        Michigan

Bark River                                         Township        Michigan

Battle Creek                                       City            Michigan

Bay City                                           City            Michigan

Beaver Township                                    Township        Michigan

Bedford Township                                   Township        Michigan

Belding                                            City            Michigan

Belleville                                         City            Michigan

Bellevue Township                                  Township        Michigan

Benton Charter Township                            Township        Michigan

Benton Harbor                                      City            Michigan

Benzonia Township                                  Township        Michigan

Berkley                                            City            Michigan

Berlin                                             Township        Michigan

Bethany Township                                   Township        Michigan

Big Creek Twp.                                     Township        Michigan

Big Rapids                                         City            Michigan

Birch Run Township                                 Township        Michigan

Blaine Township                                    Township        Michigan

Blair Township                                     Township        Michigan

Blendon                                            Township        Michigan

Bloomfield Township Missaukee                      Township        Michigan

Boyne Valley Township                              Township        Michigan

Breen Township                                     Township        Michigan

Bridgeport Charter Township                        Township        Michigan

Brookfield Twp                                     Township        Michigan

Brownstown                                         Township        Michigan

Buchanan                                           City            Michigan

Buchanan Township                                  Township        Michigan

Buena Vista Charter                                Township        Michigan

Burlington                                         Township        Michigan


Updated: October 5, 2020                                                      5
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 5 of 22 Document 14-4
Cadillac                                          City            Michigan

Caldwell                                          Township        Michigan

Caledonia Twp.                                    Township        Michigan

Cannon                                            Township        Michigan

Canton Township                                   Township        Michigan

Carmel                                            Township        Michigan

Caro                                              City            Michigan

Casco                                             Township        Michigan

Casnovia Township                                 Township        Michigan

Caspian                                           City            Michigan

Cedar Creek Township/Muskegon                     Township        Michigan

Center Line                                       City            Michigan

Champion                                          Township        Michigan

Charleston Township                               Township        Michigan

Charlotte                                         City            Michigan

Charter Township Of Bedford                       Township        Michigan

Charter Township Of Brighton                      Township        Michigan

Charter Township Of Caledonia                     Township        Michigan

Charter Township Of Clinton                       Township        Michigan

Charter Township Of Commerce                      Township        Michigan

Charter Township Of Elmwood                       Township        Michigan

Charter Township Of Flint                         Township        Michigan

Charter Township Of Harrison                      Township        Michigan

Charter Township Of Highland                      Township        Michigan

Charter Township Of Independence                  Township        Michigan

Charter Township Of Oakland                       Township        Michigan

Charter Township Of Oxford                        Township        Michigan

Charter Township Of Union                         Township        Michigan

Charter Township Of Ypsilanti                     Township        Michigan

Chassell Township                                 Township        Michigan

Cheboygan                                         City            Michigan


Updated: October 5, 2020                                                     6
        Case 1:20-cv-01487-WCG Filed 10/09/20 Page 6 of 22 Document 14-4
Chippewa Township, Mecosta                        Township        Michigan

City Of Brighton                                  City            Michigan

City Of Burton                                    City            Michigan

City Of Farmington Hills                          City            Michigan

City Of Grosse Pointe Woods                       City            Michigan

City Of Hudsonville                               City            Michigan

City Of Luna Pier                                 City            Michigan

City Of Munising                                  City            Michigan

City Of Niles                                     City            Michigan

City Of Plymouth                                  City            Michigan

City Of Royal Oak                                 City            Michigan

City Of Stanton                                   City            Michigan

City Of Traverse City                             City            Michigan

City Of Wayne                                     City            Michigan

Clare                                             City            Michigan

Clare                                             County          Michigan

Clawson                                           City            Michigan

Coldsprings Township                              Township        Michigan

Coldwater Township                                Township        Michigan

Colfax Township Mecosta                           Township        Michigan

Colon Township                                    Township        Michigan

Columbia (Van Buren )                             Township        Michigan

Convis Township                                   Township        Michigan

Conway Township                                   Township        Michigan

Cooper Charter Township                           Township        Michigan

Corunna                                           City            Michigan

Courtland                                         Township        Michigan

Crockery Township                                 Township        Michigan

Croswell                                          City            Michigan

Crystal Lake Township                             Township        Michigan

Dallas Township                                   Township        Michigan


Updated: October 5, 2020                                                     7
        Case 1:20-cv-01487-WCG Filed 10/09/20 Page 7 of 22 Document 14-4
Dalton Township                                     Township        Michigan

Dearborn                                            City            Michigan

Dearborn Heights                                    City            Michigan

Delhi Charter Township                              Township        Michigan

Delta Township                                      Township        Michigan

Denver Township                                     Township        Michigan

Detroit                                             City            Michigan

Dewitt                                              City            Michigan

Dewitt Charter Township                             Township        Michigan

Dexter                                              City            Michigan

Douglas                                             City            Michigan

East Bay Charter Township                           Township        Michigan

East Lansing                                        City            Michigan

East Tawas                                          City            Michigan

Eastpointe                                          City            Michigan

Eaton                                               County          Michigan

Eaton Rapids Township                               Township        Michigan

Eaton Township                                      Township        Michigan

Eckford Township                                    Township        Michigan

Ecorse                                              City            Michigan

Egelston Township                                   Township        Michigan

Elba Township                                       Township        Michigan

Ensign Township                                     Township        Michigan

Escanaba                                            City            Michigan

Essex                                               Township        Michigan

Evart                                               City            Michigan

Evart Township                                      Township        Michigan

Fennville                                           City            Michigan

Fenton                                              City            Michigan

Ferndale                                            City            Michigan

Flint                                               City            Michigan


Updated: October 5, 2020                                                       8
          Case 1:20-cv-01487-WCG Filed 10/09/20 Page 8 of 22 Document 14-4
Flushing                                           City            Michigan

Fort Gratiot Charter Township                      Township        Michigan

Frankenmuth                                        City            Michigan

Frankfort                                          City            Michigan

Fredonia                                           Township        Michigan

Freeman Township                                   Township        Michigan

Frenchtown Charter Township                        Township        Michigan

Frost Township                                     Township        Michigan

Fruitport Charter Township                         Township        Michigan

Fulton Township                                    Township        Michigan

Gaastra                                            City            Michigan

Gaines (Kent )                                     Township        Michigan

Galesburg                                          City            Michigan

Garden City                                        City            Michigan

Geneva                                             Township        Michigan

Genoa Charter Township                             Township        Michigan

Gibraltar                                          City            Michigan

Gobles                                             City            Michigan

Grand Haven                                        City            Michigan

Grand Haven Charter Township                       Township        Michigan

Grand Rapids                                       City            Michigan

Grand Traverse                                     County          Michigan

Grandville                                         City            Michigan

Green Oak Charter Township                         Township        Michigan

Greenwood                                          Township        Michigan

Grosse Ile Township                                Township        Michigan

Grosse Pointe Farms                                City            Michigan

Grosse Pointe Park                                 City            Michigan

Groveland Township                                 Township        Michigan

Hadley Township                                    Township        Michigan

Hamburg                                            Township        Michigan


Updated: October 5, 2020                                                      9
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 9 of 22 Document 14-4
Hamlin Township                                 Township         Michigan

Hampton                                         Township         Michigan

Hamtramck                                       City             Michigan

Hanover Township                                Township         Michigan

Harper Woods                                    City             Michigan

Harrison                                        City             Michigan

Hatton Township                                 Township         Michigan

Hayes Township                                  Township         Michigan

Hayes Township, Charlevoix                      Township         Michigan

Hazel Park                                      City             Michigan

Henrietta Township                              Township         Michigan

Hersey Township                                 Township         Michigan

Highland Park                                   City             Michigan

Holland                                         City             Michigan

Holland Charter Township                        Township         Michigan

Holton                                          Township         Michigan

Hope Township                                   Township         Michigan

Howard Twp Michigan                             Township         Michigan

Howell                                          City             Michigan

Hubbell                                         Town             Michigan

Hudson Township                                 Township         Michigan

Huntington Woods                                City             Michigan

Huron Charter Township                          Township         Michigan

Ida                                             Township         Michigan

Imlay City                                      City             Michigan

Ingham                                                           Michigan

Inkster                                         City             Michigan

Iron Mountain                                   City             Michigan

Irving Township                                 Township         Michigan

Ishpeming                                       City             Michigan

Ishpeming Township                              Township         Michigan


Updated: October 5, 2020                                                    10
      Case 1:20-cv-01487-WCG Filed 10/09/20 Page 10 of 22 Document 14-4
Ithaca                                             City             Michigan

Jackson                                            City             Michigan

Jamestown Charter Township                         Township         Michigan

Johnstown Township                                 Township         Michigan

Juniata                                            Township         Michigan

Kalamazoo                                          City             Michigan

Kalamo Township                                    Township         Michigan

Kentwood                                           City             Michigan

Kingsford                                          City             Michigan

L'Anse Township                                    Township         Michigan

Lafayette                                          Township         Michigan

Lansing                                            City             Michigan

Lansing Charter                                    Township         Michigan

Lapeer                                             City             Michigan

Lawrence                                           Township         Michigan

Leland Township                                    Township         Michigan

Leslie Township                                    Township         Michigan

Lexington                                          Township         Michigan

Lincoln                                            Township         Michigan

Lincoln Charter                                    Township         Michigan

Lincoln Park                                       City             Michigan

Linden                                             City             Michigan

Livingston                                         County           Michigan

Livonia                                            City             Michigan

Long Lake Township                                 Township         Michigan

Lowell                                             City             Michigan

Macomb                                             County           Michigan

Macomb Township                                    Township         Michigan

Madison Charter Township                           Township         Michigan

Madison Heights                                    City             Michigan

Mancelona Township                                 Township         Michigan


Updated: October 5, 2020                                                       11
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 11 of 22 Document 14-4
Marengo                                         Township         Michigan

Marine City                                     City             Michigan

Markey Township                                 Township         Michigan

Marquette                                       County           Michigan

Marquette                                       City             Michigan

Marquette Township                              Township         Michigan

Mason                                           City             Michigan

Masonville                                      Township         Michigan

Mayfield Township                               Township         Michigan

Melvindale                                      City             Michigan

Menominee                                       County           Michigan

Menominee                                       City             Michigan

Metamora Township                               Township         Michigan

Minden                                          Township         Michigan

Monroe                                          City             Michigan

Montague                                        City             Michigan

Moorland                                        Township         Michigan

Mount Clemens                                   City             Michigan

Mt Pleasant                                     City             Michigan

Mt. Morris Township                             Township         Michigan

Munising Township                               Township         Michigan

Muskegon                                        City             Michigan

Muskegon                                        County           Michigan

Muskegon Charter Township                       Township         Michigan

Muskegon Heights                                City             Michigan

Negaunee                                        City             Michigan

New Baltimore                                   City             Michigan

New Haven Gratiot                               Township         Michigan

North Branch                                    Township         Michigan

North Muskegon                                  City             Michigan

Northfield Township                             Township         Michigan


Updated: October 5, 2020                                                    12
      Case 1:20-cv-01487-WCG Filed 10/09/20 Page 12 of 22 Document 14-4
Norton Shores                                      City             Michigan

Novi                                               City             Michigan

Oak Park                                           City             Michigan

Ogden Township                                     Township         Michigan

Olive Township                                     Township         Michigan

Olivet                                             City             Michigan

Onondaga                                           Township         Michigan

Orange Township                                    Township         Michigan

Osceola Township                                   Township         Michigan

Otsego                                             City             Michigan

Ottawa                                             County           Michigan

Overisel                                           Township         Michigan

Paradise Township                                  Township         Michigan

Parchment                                          City             Michigan

Park Township                                      Township         Michigan

Peninsula Township                                 Township         Michigan

Petoskey                                           City             Michigan

Plainfield Charter Township                        Township         Michigan

Plainwell                                          City             Michigan

Plymouth Township                                  Township         Michigan

Pontiac                                            City             Michigan

Port Huron                                         City             Michigan

Port Huron Charter Township                        Township         Michigan

Port Sheldon Township                              Township         Michigan

Portage                                            City             Michigan

Potterville                                        City             Michigan

Raisinville Township                               Township         Michigan

Ravenna Township                                   Township         Michigan

Ray Township                                       Township         Michigan

Redford Township                                   Township         Michigan

Richfield Township                                 Township         Michigan


Updated: October 5, 2020                                                       13
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 13 of 22 Document 14-4
Richland Township                                  Township         Michigan

Richmond Township                                  Township         Michigan

Ridgeway Township                                  Township         Michigan

Riverside Township                                 Township         Michigan

Rochester Hills                                    City             Michigan

Rockford                                           City             Michigan

Rogers City                                        City             Michigan

Romulus                                            City             Michigan

Roosevelt Park                                     City             Michigan

Roscommon Township                                 Township         Michigan

Roxand                                             Township         Michigan

Rubicon                                            Township         Michigan

Rutland Charter Township                           Township         Michigan

Saginaw                                            City             Michigan

Saginaw Township                                   Township         Michigan

Saline                                             City             Michigan

Sands                                              Township         Michigan

Sandstone Charter Township                         Township         Michigan

Sanilac                                            Township         Michigan

Schoolcraft                                        Township         Michigan

Scio Township                                      Township         Michigan

Seville Township                                   Township         Michigan

Shelby Township                                    Township         Michigan

Solon                                              Township         Michigan

South Haven Charter Township                       Township         Michigan

Southfield                                         City             Michigan

Southgate                                          City             Michigan

Spencer Township                                   Township         Michigan

Spring Arbor                                       Township         Michigan

Spring Lake Township                               Township         Michigan

Springfield                                        City             Michigan


Updated: October 5, 2020                                                       14
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 14 of 22 Document 14-4
Springfield Charter Township                       Township         Michigan

St Clair Shores                                    City             Michigan

St James                                           Township         Michigan

St. Clair                                          City             Michigan

St. Ignace Township                                Township         Michigan

St. Louis                                          City             Michigan

Sterling Heights                                   City             Michigan

Sullivan Township                                  Township         Michigan

Summerfield                                        Township         Michigan

Summit Township (On Lake Michigan)                 Township         Michigan

Sumner Township                                    Township         Michigan

Sunfield Township                                  Township         Michigan

Superior                                           Township         Michigan

Surrey Township                                    Township         Michigan

Swan Creek                                         Township         Michigan

Swartz Creek                                       City             Michigan

Sylvan Township                                    Township         Michigan

Taylor                                             City             Michigan

Tecumseh                                           City             Michigan

Thomas Township                                    Township         Michigan

Thornapple Township                                Township         Michigan

Three Rivers                                       City             Michigan

Tompkins Township                                  Township         Michigan

Township Of Clay                                   Township         Michigan

Township Of Free Soil                              Township         Michigan

Township Of Hamilton                               Township         Michigan

Township Of Lapeer                                 Township         Michigan

Township Of Lima                                   Township         Michigan

Township Of Rives                                  Township         Michigan

Trenton                                            City             Michigan

Troy                                               City             Michigan


Updated: October 5, 2020                                                       15
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 15 of 22 Document 14-4
Troy Township                                     Township         Michigan

Tuscola                                           County           Michigan

Utica                                             City             Michigan

Van Buren Township                                Township         Michigan

Vergennes Township                                Township         Michigan

Vermontville Township                             Township         Michigan

Vevay Township                                    Township         Michigan

Vienna Township                                   Township         Michigan

Walker                                            City             Michigan

Walled Lake                                       City             Michigan

Warren                                            City             Michigan

Washington Township                               Township         Michigan

Washtenaw                                         County           Michigan

Waterford Township                                Township         Michigan

Wayland                                           City             Michigan

Wayne                                             County           Michigan

West Bloomfield                                   Township         Michigan

West Branch Township                              Township         Michigan

Westland                                          City             Michigan

Wheeler Township                                  Township         Michigan

White Lake Township                               Township         Michigan

White River Township                              Township         Michigan

Whiteford                                         Township         Michigan

Whitehall                                         City             Michigan

Whitehall Township                                Township         Michigan

Windsor Charter Township                          Township         Michigan

Winterfield Township                              Township         Michigan

Woodhaven                                         City             Michigan

Wyandotte                                         City             Michigan

Wyoming                                           City             Michigan

Ypsilanti                                         City             Michigan


Updated: October 5, 2020                                                      16
        Case 1:20-cv-01487-WCG Filed 10/09/20 Page 16 of 22 Document 14-4
Zeeland                                          City             Michigan

Zilwaukee                                        City             Michigan

Minnesota
Albertville                                      City             Minnesota

Becker                                           City             Minnesota

Blue Earth                                       County           Minnesota

Brown                                            County           Minnesota

Burnsville                                       City             Minnesota

Center City                                      City             Minnesota

Chaska                                           City             Minnesota

City Of Carver                                   City             Minnesota

Dakota                                           County           Minnesota

Hugo                                             City             Minnesota

Kasson                                           City             Minnesota

Lakeville                                        City             Minnesota

Moorhead                                         City             Minnesota

Minneapolis                                      City             Minnesota

Olmsted                                          County           Minnesota

Ramsey                                           County           Minnesota

Rosemount                                        City             Minnesota

Rushford                                         City             Minnesota

St. Michael                                      City             Minnesota

Victoria                                         City             Minnesota

Watertown                                        City             Minnesota

Winona                                           County           Minnesota

Pennsylvania
Centre                                           County           Pennsylvania

Chester                                          County           Pennsylvania

Dauphin                                          County           Pennsylvania

Delaware                                         City             Pennsylvania


Updated: October 5, 2020                                                      17
       Case 1:20-cv-01487-WCG Filed 10/09/20 Page 17 of 22 Document 14-4
Department of State                                 State            Pennsylvania

Erie                                                County           Pennsylvania

Juniata                                             County           Pennsylvania

Lancaster                                           County           Pennsylvania

Luzerne                                             County           Pennsylvania

Mercer                                              County           Pennsylvania

Mifflin                                             County           Pennsylvania

Monroe                                              County           Pennsylvania

Montgomery                                          County           Pennsylvania

Northumberland                                      County           Pennsylvania

Philadelphia                                        City             Pennsylvania

Pike                                                County           Pennsylvania

Somerset                                            County           Pennsylvania

Wayne                                               County           Pennsylvania

York                                                County           Pennsylvania

Wisconsin
Altoona                                             City             Wisconsin

Amery                                               City             Wisconsin

Antigo                                              City             Wisconsin

Athens                                              Village          Wisconsin

Aztalan                                             Town             Wisconsin

Barron                                              City             Wisconsin

Beloit                                              City             Wisconsin

Bergen                                              Town             Wisconsin

Black Earth                                         Village          Wisconsin

Brighton, Marathon                                  Town             Wisconsin

Brookfield                                          City             Wisconsin

Brothertown                                         Town             Wisconsin

Calumet                                             Town             Wisconsin

Cambridge                                           Village          Wisconsin



Updated: October 5, 2020                                                         18
          Case 1:20-cv-01487-WCG Filed 10/09/20 Page 18 of 22 Document 14-4
Campbellsport                                       Village          Wisconsin

Cassel                                              Town             Wisconsin

Chetek                                              City             Wisconsin

Chilton                                             City             Wisconsin

Chilton                                             Town             Wisconsin

City Of Plymouth                                    City             Wisconsin

Clear Lake                                          Village          Wisconsin

Clinton                                             Village          Wisconsin

Colby                                               City             Wisconsin

Eagle (Waukesha )                                   Town             Wisconsin

Eau Pleine                                          Town             Wisconsin

Edgerton                                            City             Wisconsin

Emmet, Marathon                                     Town             Wisconsin

Endeavor                                            Village          Wisconsin

Ettrick                                             Village          Wisconsin

Fitchburg                                           City             Wisconsin

Fond Du Lac                                         City             Wisconsin

Footville                                           Village          Wisconsin

Freedom                                             Town             Wisconsin

Friendship                                          Town             Wisconsin

Green Bay                                           City             Wisconsin

Green Valley                                        Town             Wisconsin

Greenbush                                           Town             Wisconsin

Hammond                                             Village          Wisconsin

Hudson                                              City             Wisconsin

Janesville                                          City             Wisconsin

Johnson                                             Town             Wisconsin

Kenosha                                             City             Wisconsin

Kewaunee                                            City             Wisconsin

La Prairie                                          Town             Wisconsin

Lisbon                                              Town             Wisconsin


Updated: October 5, 2020                                                         19
          Case 1:20-cv-01487-WCG Filed 10/09/20 Page 19 of 22 Document 14-4
Little River                                       Town             Wisconsin

Madison                                            City             Wisconsin

Maine                                              Village          Wisconsin

Mcfarland                                          Village          Wisconsin

Milton                                             City             Wisconsin

Milwaukee                                          City             Wisconsin

Montfort                                           Village          Wisconsin

Morrison                                           Town             Wisconsin

Mosinee                                            City             Wisconsin

Oakfield                                           Village          Wisconsin

Of Day                                             Town             Wisconsin

Ontario                                            Village          Wisconsin

Perry                                              Town             Wisconsin

Pittsville                                         City             Wisconsin

Plover                                             Town             Wisconsin

Plymouth                                           Town             Wisconsin

Racine                                             City             Wisconsin

Rib Falls                                          Town             Wisconsin

Rib Mountain                                       Town             Wisconsin

Rice Lake                                          City             Wisconsin

River Falls                                        City             Wisconsin

Riverview                                          Town             Wisconsin

Rock                                               Town             Wisconsin

Rush River                                         Town             Wisconsin

Schofield                                          City             Wisconsin

Sheboygan Falls                                    Town             Wisconsin

Spencer                                            Village          Wisconsin

Stettin                                            Township         Wisconsin

Stratford                                          Village          Wisconsin

Sun Prairie                                        City             Wisconsin

Taycheedah                                         Town             Wisconsin


Updated: October 5, 2020                                                        20
         Case 1:20-cv-01487-WCG Filed 10/09/20 Page 20 of 22 Document 14-4
Town Of Bevent                                   Town             Wisconsin

Town Of Cleveland                                Town             Wisconsin

Town Of Easton                                   Town             Wisconsin

Town Of Fulton                                   Town             Wisconsin

Town Of Hamilton                                 Town             Wisconsin

Town Of Lake Mills                               Town             Wisconsin

Town Of Marshall                                 Town             Wisconsin

Town Of Medina                                   Town             Wisconsin

Town Of Milton                                   Town             Wisconsin

Town Of Morgan                                   Town             Wisconsin

Town Of Mountain                                 Town             Wisconsin

Town Of Norrie                                   Town             Wisconsin

Town Of Onalaska                                 Town             Wisconsin

Town Of Palmyra                                  Town             Wisconsin

Town Of Pittsfield                               Town             Wisconsin

Town Of Reid                                     Town             Wisconsin

Town Of Rhine                                    Town             Wisconsin

Town Of Ringle                                   Town             Wisconsin

Town Of Wausau                                   Township         Wisconsin

Town Of Wrightstown, Brown                       Town             Wisconsin

Township Of Marathon                             Township         Wisconsin

Troy                                             Township         Wisconsin

Village Of Cottage Grove                         Village          Wisconsin

Village Of Kronenwetter                          Village          Wisconsin

Village Of Solon Springs                         Village          Wisconsin

Village Of Superior                              Village          Wisconsin

Village Of Waldo                                 Village          Wisconsin

Village Of Weston                                Village          Wisconsin

Waukesha                                         City             Wisconsin

Waunakee                                         Village          Wisconsin

Wausau                                           City             Wisconsin


Updated: October 5, 2020                                                      21
       Case 1:20-cv-01487-WCG Filed 10/09/20 Page 21 of 22 Document 14-4
West Allis                                       City             Wisconsin

Weston                                           Town             Wisconsin

Wien                                             Township         Wisconsin

Wilton                                           Village          Wisconsin




Updated: October 5, 2020                                                      22
       Case 1:20-cv-01487-WCG Filed 10/09/20 Page 22 of 22 Document 14-4
